Citation Nr: 1623938	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-07 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 28, 2012.

4.  Entitlement to an initial evaluation in excess of 70 percent for PTSD on or after August 28, 2012.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 28, 2012.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney

ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the February 2012 rating decision, the RO granted service connection for PTSD, tinnitus, and bilateral hearing loss and assigned 50 percent, 10 percent, and noncompensable evaluations, respectively, effective from October 22, 2010.  In the February 2013 rating decision, the RO denied entitlement to TDIU.

During the pendency of the appeal, in a November 2014 rating decision, the RO increased the evaluation for PTSD to 70 percent effective from August 28, 2012.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran and his representative have not withdrawn the appeal for either of the staged ratings in writing.  Therefore, both issues remain on appeal.

In addition, the RO granted entitlement to TDIU effective from August 28, 2012, in the November 2014 rating decision.  However, the RO implicitly denied the entitlement during the earlier part of the appeal period, and the Veteran has appealed that decision seeking entitlement to TDIU prior to August 28, 2012.

In his March 2013 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before the Board at the RO.  However, in an August 2015 statement, the Veteran withdrew his request for a hearing.  The Board therefore deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702(e) (2015).  

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

The issues of entitlement to a higher initial evaluation for PTSD and to TDIU prior to August 28, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2016, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that they wanted to withdraw the appeal as to the issue of entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  In May 2016, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that they wanted to withdraw the appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of entitlement to an initial compensable evaluation for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, in correspondence dated May 2016, the Veteran and his representative indicated that they intended to withdraw the appeal for the issues of entitlement to an initial compensable evaluation for bilateral hearing loss and to an initial evaluation in excess of 10 percent for tinnitus. Thus, with regard to those issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues, and the claims are dismissed.


ORDER

The appeal for entitlement to an initial compensable evaluation for bilateral hearing loss is dismissed.

The appeal for entitlement to an initial evaluation in excess of 10 percent for tinnitus is dismissed.


REMAND

The claims file contains copies of the Veteran's VA and private treatment records; however, those records may be incomplete.  For example, in May 2016, the Veteran's representative cited to a June 21, 2005, VA treatment record and a January 30, 2002, private treatment record in support of his argument that the Veteran has been unemployable due to PTSD for the entire period on appeal.  However, neither of those records appears to be associated with the claims file.  Therefore, an additional attempt should be made to obtain any outstanding records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for the private medical record dated on January 30, 2002, that was referenced in the representative's May 2016 correspondence. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include the record dated on June 21, 2005, that was referenced in the representative's May 2016 correspondence. 

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion.

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


